Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 21-BG-18

                     IN RE KEVIN E. CLINESMITH, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals

                           (Bar Registration No. 984265)

           On Report and Recommendation of the Board on Professional
                Responsibility Hearing Committee Number Four
                  Approving Petition for Negotiated Discipline
                                (DDN 305-19)

                           (Decided: September 2, 2021)

      Before GLICKMAN and DEAHL, Associate Judges, and NEBEKER, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.


      In this disciplinary matter, Hearing Committee Number Four (the Committee)

recommends approval of an amended petition for negotiated attorney discipline. See

D.C. Bar R. XI, § 12.1(c). The amended petition is based on Respondent’s guilty

plea to one count of making a false statement in violation of 18 U.S.C. § 1001(a)(3)
                                          2


for his actions in modifying a document while employed by the Federal Bureau of

Investigation (FBI) as Assistant General Counsel in the National Security and Cyber

Law Branch of the FBI’s Office of General Counsel. The Committee determined

this was a serious crime in violation of D.C. Bar R. XI, § 10(d), but not one involving

moral turpitude, either per se or on the specific facts. The Committee concluded that

Respondent’s misconduct violated Rule 8.4(b) and (c) of the District of Columbia

Rules of Professional Conduct. The Committee determined that the negotiated

discipline of a one-year suspension nunc pro tunc to August 25, 2020—the date he

self-reported his conviction to Disciplinary Counsel—was not unduly lenient.



      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

this case is appropriate for negotiated discipline and the proposed sanction is not

unduly lenient or inconsistent with dispositions imposed for comparable

professional misconduct. Accordingly, it is


      ORDERED that Respondent Kevin E. Clinesmith is hereby suspended from

the practice of law in the District of Columbia for one year nunc pro tunc to August

25, 2020.

                                                                  So ordered.